Citation Nr: 1026031	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-35 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right patellar chondromalacia.  


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia, which granted service connection for right patellar 
chondromalacia and assigned a 10 percent evaluation, effective 
May 16, 2004.
This case was initially before the Board in February 2009, when 
it was remanded for additional evidentiary development.  The case 
is now ready to be adjudicated.  


FINDING OF FACT

The Veteran's service-connected right patellar chondromalacia is 
manifested by occasional subluxation, crepitus, pain, range of 
motion to 120 degrees, with 15 to 20 degrees of additional loss 
of motion on repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected right patellar chondromalacia 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.20, 4.27, 4.40, 4.41, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5024, 5260, 5261 (2009).

2.  The criteria for entitlement to a separate initial 10 percent 
rating for subluxation associated with the Veteran's right 
patellar chondromalacia have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in September 2004.  
The Veteran's claim arises from her disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran three VA examinations.  
The January 2010 VA examiner had the opportunity to review the 
Veteran's case file, examine her and provided thorough details as 
to the Veteran's disability. The examinations have been found to 
be adequate for rating purposes.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file.  Therefore, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009). 

As previously noted, in February 2005, the RO granted service 
connection for right patellar chondromalacia and assigned a 10 
percent rating.  Because the Veteran appealed the RO's 
determination at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).




III.  Analysis 

The Veteran asserts that the rating she received for right 
patellar chondromalacia does not accurately reflect its severity.  
She asserts that her disability has worsened as she has gotten 
older.  

The RO initially evaluated the Veteran's right patellar 
chondromalacia disability under Diagnostic Code 5299-5024.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, 
Diagnostic Code 5299 is used to identify musculoskeletal 
disorders that are not specifically listed in the schedule, but 
are rated by analogy to similar disabilities under the schedule.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5024 pertains to 
tenosynovitis. 38 C.F.R. § 4.71a. This Diagnostic Code provides 
that tenosynovitis will be rated on limitation of motion of 
affected parts, as degenerative arthritis.  Id.

Limitation of motion for the knees is rated under Diagnostic Code 
5260, concerning limitation of leg flexion.  A non-compensable 
evaluation is assigned where flexion is limited to 60 degrees.  A 
10 percent evaluation is warranted where the evidence 
demonstrates flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted where the evidence shows flexion limited 
to 30 degrees and a 30 percent evaluation is warranted where 
flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a non-compensable evaluation is assigned 
where extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 15 
degrees.  A 30 percent rating applies where extension is limited 
to 20 degrees.  A 40 percent rating is warranted where extension 
is limited to 30 degrees.  Finally, a 50 percent evaluation is 
warranted where extension is limited to 45 degrees.  

Also for consideration, is Diagnostic Code 5257 which provides 
for assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent rating 
when there is moderate recurrent subluxation or lateral 
instability; and a 30 percent rating when there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In a precedent opinion, VA's General 
Counsel concluded that a veteran who has arthritis and 
instability in her knee may receive separate ratings under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.

General Counsel has held that if a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 VAOPGCPREC 9-98 (Aug. 14, 1998). The Board notes that 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not specify that a separate 
rating may only be assigned when there is arthritis and 
limitation of motion and/or painful motion.  Therefore, 
consideration must be given to whether separate ratings are 
warranted to reflect disability manifested by instability and 
subluxation as well as disability manifested by limitation of 
motion and/or painful motion or limitation of motion and/or 
painful motion on its own.  

The words "slight," "moderate" and "severe" as used in the 
various codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and just 
decisions."  38 C.F.R. § 4.6.  Normal range of motion of the 
knee is to zero degrees extension and to 140 degrees flexion.  
See 38 C.F.R. § 4.71a, Plate II.  

The Veteran was afforded a VA examination in October 2004.  The 
Veteran reported popping and aching of her right knee.  She 
stated that after sitting for an hour, squatting and kneeling she 
gets pain in her right knee.   The knee does not require bedrest 
and has not caused incapacitating episodes.  The examiner noted 
no heat, redness, swelling or effusion.  The right knee had range 
of motion to 140 degrees, with no pain, fatigue, weakness, lack 
of endurance, incoordination, locking, instability or ankylosis.  
The Veteran had negative Drawer and McMurray testing.  The 
examiner diagnosed patella crepitation. 

In August 2006, the Veteran reported an instance of her knee 
hyperextending and falling down some steps.  She reported that 
her pain is increasingly worse when she climbs stairs.  

The Veteran was afforded another VA examination in August 2006.  
The Veteran reported that she wears a knee brace for long 
distance ambulation.  She takes Motrin as needed for swelling and 
has morning stiffness and aching.  The Veteran also reported 
crepitation and cracking and that at times her right knee gives 
way.  The examiner noted no swelling, effusion or warmth.  The 
Veteran had flexion to 130 degrees with pain on full flexion.  
She had crepitation on range of motion, positive apprehensive 
test and positive Drawer sign.  Varus valgus sign was positive as 
well with pain in the medial joint space.  The examiner diagnosed 
right knee degenerative joint disease and chondromalacia patella 
with significant lateral subluxation of the right patella.  

The Veteran was afforded a VA examination in January 2010.  The 
examiner had the opportunity to review the Veteran's case file 
and examiner her.  The Veteran reported that she has difficulty 
playing sports and walking.  She is currently employed as a 
contractor for Hanscom Air Force.  The Veteran has never had to 
use a cane and has never been hospitalized for her knee.  The 
examiner noted that the knee actively hyperextends to 5 degrees 
and flexes to 120 degrees.  The examiner noted that the patella 
runs with both harsh and sandy crepitus on the femoral condyle 
throughout the range of motion.  There was also a minimal degree 
of patellar apprehension on efforts to luxate the patella further 
laterally.  The examiner reported that the knee is stable to 
varus and valgus stresses at neutral extension and at 30 degrees 
valgus stress leads to some lateral pain.  The examiner took x-
rays of the knee and found a very slight narrowing of the medial 
compartments, compatible with chondromalacia patellae.  He found 
no finding consistent with incoordination.  The examiner 
concluded that when the knee is flared-up it can lead to 
decreases in motion, from 15 to 20 degrees extension.  

The Veteran's coworker wrote a statement saying that she often 
hears the Veteran complain of popping and pain in her knees and 
that she experiences extra pain when the weather is damp.

With regard to the Veteran's rating for tenosynovitis, the 
evidence of record demonstrates that the Veteran is not entitled 
to a higher rating under Diagnostic Code 5024.  Again, based on 
the objective findings noted above, the Veteran does not meet or 
even approach the criteria for the next-higher 20 percent 
evaluation under either Diagnostic Code 5260 or 5261.  In so 
concluding, the Board has considered the Veteran's complaints of 
pain.  However, without a showing of additional functional 
limitation resulting from such pain, a higher evaluation is not 
warranted on DeLuca principles.  Here the objective findings upon 
VA examination clearly note that there was no additional 
limitation of motion on repetitive movement that would warrant a 
20 percent evaluation.  

The Board will next address whether the Veteran warrants a 
separate rating under Diagnostic Code 5257 for instability or 
subluxation.  The evidence of record shows that at the August 
2006 VA examination, the examiner noted chondromalacia patella 
with significant lateral subluxation of the right patella.  
However, both the October 2004 and January 2010 examinations 
provide no evidence of instability or subluxation.  The January 
2010 VA examination noted a minimal degree of patellar 
apprehension on efforts to luxate but not instability or 
subluxation.  Because there is conflicting evidence regarding the 
presence of subluxation and resolving any doubt in the Veteran's 
favor, the Board finds that a separate 10 percent rating is 
warranted pursuant to Diagnostic Code 5257 subluxation of the 
right knee.  A rating higher than 10 percent is not warranted 
because the preponderance of the evidence does not show moderate 
subluxation is present.  While the August 2006 VA examiner noted 
significant subluxation, that examiner did not indicate moderate 
subluxation and the balance of the medical reports do not show 
subluxation to a moderate degree.   

In conclusion, the evidence shows that a separate initial rating 
of 10 percent is warranted under Diagnostic Code 5257 for 
subluxation, as a component of the service-connected right knee 
instability disorder.  The appeal to this extent is granted.

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119. However, there 
appears to be no identifiable period of time since the effective 
date of service connection, during which the Veteran's right 
patellar chondromalacia warranted an increased rating.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Here, the rating criteria for the 
disability reasonably describes the Veteran's disability level 
and symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore, adequate.

Additionally, there is no evidence that warrants referral of the 
Veteran's claim for extraschedular consideration.  There is no 
evidence of marked interference with employment, frequent periods 
of hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's disability.  The Board acknowledges the 
Veteran's statement that she is unable to sit for long periods of 
time and that her knee acts up at work.  However, the evidence 
shows no hospitalization and the Veteran is still employed full 
time.  Accordingly, the claim will not be referred for 
extraschedular consideration.  
See 38 C.F.R. § 3.321(b)(1).

In conclusion, the Board finds that the Veteran is entitled to a 
separate 10 percent rating under Diagnostic Code 5257, as a 
component of the service-connected right knee patellar 
chondromalacia.  The appeal to this extent is granted.


(continued on next page)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right patellar chondromalacia is denied.  

Entitlement to a separate initial rating of 10 percent for 
subluxation of the right patellar chondromalacia is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



____________________________________________
K.J. ALIRBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


